                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

CARRINGTON MORTGAGE                                  )
SERVICES, LLC,                                       )
                                                     )
          Plaintiff,                                 )
                                                     )
                           v.                        ) 2:16-cv-00534-NT
                                                     )
ROXANE M. GIONEST,                                   )
                                                     )
          Defendant.                                 )

                           ORDER AWARDING ATTORNEY’S FEES

          On February 6, 2019, I sanctioned the Plaintiff, Carrington Mortgage Services,

LLC (“Carrington Mortgage”), and ordered Carrington Mortgage to pay Defendant

Roxane Gionest Haynes’1 reasonable attorney’s fees incurred in connection with the

judicial settlement conference held on March 9, 2018, and the hearings that followed,

encompassing services rendered through February 6, 2019. See ECF No. 84. As

required by that Order, Haynes filed an attorney’s fee affidavit from her attorney,

Joseph L. Goodman (ECF No. 85), which states that Haynes’ reasonable attorney’s

fees and expenses total $22,659.20.                    Thereafter, Carrington Mortgage filed its

response in opposition (ECF No. 87), and Haynes then filed a reply (ECF No. 89).

          “A reasonable fee typically is determined through the lodestar method, which

involves multiplying the number of hours productively spent by a reasonable hourly

rate to calculate a base figure.” Torres-Rivera v. O’Neill-Cancel, 524 F.3d 331, 336

(1st Cir. 2008) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Coutin v. Young



 1   Haynes married after this action was initiated and her married name is not reflected on the docket.
& Rubicam P.R., Inc., 124 F.3d 331, 337 (1st Cir. 1997)). Carrington Mortgage does

not question the reasonableness of the hourly rates charged for the services provided

by Attorney Goodman and his paralegal or the expenses that he incurred, but does

object to the number of hours billed. In arriving at the lodestar, the court “may adjust

the hours claimed to eliminate time that was unreasonably, unnecessarily, or

inefficiently devoted to the case.” Id.

      Carrington Mortgage challenges the lodestar amount of hours set forth in

Attorney Goodman’s affidavit in two respects. First, Carrington Mortgage objects to

billing entries which bill at Attorney Goodman’s full hourly rate for court appearances

held on March 9, July 24, and October 1, 2018, arguing that they combine travel time

and substantive tasks. In her response, Haynes explains that Attorney Goodman’s

office is a brief walk from the United States Courthouse in Portland and that any

time billed for Attorney Goodman’s travel was de minimis. I find that the amounts

charged for Attorney Goodman’s travel time are nominal and, therefore, do not

unreasonably inflate the attorney fees sought in this case.

      Second, Carrington Mortgage challenges several entries in Attorney

Goodman’s billing records that employ block billing for certain services. Carrington

Mortgage does not, however, challenge the need for, or overall reasonableness of, the

services billed on the relevant dates. I have reviewed the relevant billing entries and

find that the services encompassed by each block billing entry were largely related

and are fairly treated as a single service, as illustrated by the entry for July 23, 2018:




                                            2
          Prepared for Show Cause Hearing                            325.00/hr 3.00 975.00
          and     Reviewed    client’s  file
          regarding same. Office conference
          with client regarding Show Cause
          hearing.


ECF No. 85-1 at 4.              The block description of the services described above is

functionally the same as a single entry: for example, “Prepared for show cause

hearing, including office conference with client.”

        In addition, the billing entries provide more than mere generic descriptions

such as “‘[t]elephone call,’ ‘[r]eview court order,’ ‘review correspondence,’ and ‘prepare

correspondence,’ ‘work on brief,’ ‘review documents’ and ‘conduct legal research[,]’

Torres-Rivera v. Espada-Cruz, 2007 WL 906176, *1 (D. P.R. 2007), vacated on other

grounds sub nom. Torres-Rivera v. O’Neill-Cancel, 524 F.3d 331 (1st Cir. 2008), which

provide little guidance in assessing the reasonableness of the fee request.2 Attorney

Goodman’s entries do not “impede[] the court’s ability to evaluate the utility” of the

hours spent on various tasks, ONeill-Cancel, 524 F.3d at 340, because the entries

include “some description of the subject matter of the task[.]” Tenn. Gas Pipeline Co.

v. 104 Acres of Land, 32 F.3d 632, 634 (1st Cir. 1994).

        Carrington Mortgage also challenges billing entries which consist of multiple

similar tasks performed over several months. For example, the entry for the period

October 1, 2018 to February 6, 2019 states: “Reviewed (16) e-mails from [paralegal]

to Attorney Wagner and client’s daughter . . . regarding this matter,” for which


 2 In O’Neill-Cancel, the First Circuit upheld the district court’s fifteen percent reduction of a fee request where
the attorney’s use of generic time entries “failed adequately to describe the tasks for which the time was
expended.” 524 F.3d at 340.

                                                         3
Attorney Goodman billed 1.00 hour. This entry provides sufficient detail to deduce

that both the services provided (i.e., the attorney’s review of emails sent by his

paralegal to opposing-counsel and the client’s daughter regarding mediation-related

negotiations involving the foreclosure of the family’s residence) and the time

expended (on average, slightly less than four minutes per email) were reasonable.

      Based on my review of the challenged billing entries and my familiarity with

this proceeding (having conducted a judicial settlement conference, two evidentiary

hearings, and a telephonic hearing over the course of a year), I conclude that the

challenged entries provide sufficient detail to permit a fair evaluation of the lodestar

amount of hours claimed by Haynes. See O’Neill-Cancel, 524 F.3d at 340 (stating

that, in reviewing attorneys’ time records, “the district court’s discretion in

separating wheat from chaff is quite broad.”). Viewed in total, the billing records do

not reflect instances of redundant services or excessive billing that would justify a

discount of the lodestar amount.

      For the foregoing reasons, it is ORDERED that Carrington Mortgage

Services, LLC, pay to Roxanne Gionest Haynes her reasonable attorney’s fees and

expenses in the amount of $22,659.20 within thirty days of the date of this Order, for

services rendered by Attorney Joseph L. Goodman between March 9, 2018, and

February 6, 2019, in connection with the judicial settlement conference and related

proceedings.




                                           4
SO ORDERED.

Dated this 26th day of March, 2019.


                                         /s/ JON D. LEVY
                                   CHIEF U.S. DISTRICT JUDGE




                               5
